DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-19 in the reply filed on 4/7/2022 is acknowledged.
Claim 20 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2022

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 9, 10, & 16  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Cha (US Pub no. 2017/0288093 A1).
Regarding claim 1, Cha et al discloses a light-emitting diode device, comprising: a first epitaxial layered structure (10) which emit light of a first wavelength range, and which has an upper surface having a first region and a second region different from said first region; a second epitaxial layered structure(20) which emits light of a second wavelength range different from the first wavelength range[0040-0041][0151], and which is spaced-apart disposed on said upper surface of said first epitaxial layered structure(10); a light conversion layer(19a) [0142]that is formed on said first region of said upper surface of said first epitaxial layered structure (10)and that is configured to be excited by light of the first wavelength range emitted from the first epitaxial layered structure(10) to emit light of a third wavelength range different from the first wavelength range[0142]; a bonding unit (17) that is disposed on said light conversion layer (19a)and that is configured to allow light of the third wavelength range emitted from said light conversion layer (19a)to pass therethrough and, said bonding unit (17)and said light conversion layer(19a) interconnecting said first and second epitaxial layered structures(10 and 20); and  an electrically conductive structure (45a)that is formed on said second region of said upper surface of said first epitaxial layered structure (10)and that electrically connects said first epitaxial layered structure (10)to said second epitaxial layered structure(20) [0054].
Regarding claim 4, Cha et al discloses wherein said bonding unit(17) is configured to selectively allow light having a wavelength that 15falls within the third wavelength range to pass therethrough, and to filter out light having a wavelength that falls outside the third wavelength range[0143].  
Regarding claim 7, Cha et al discloses  wherein said bonding unit includes a plurality of light-transmissive films (19b/17/26)stacked on one another[0057[0143].  
10Regardingc lai Regarding claim 9, Cha et al discloses wherein said bonding unit (17) includes a first transparent optical layer (19b)disposed on said first epitaxial layered structure (10), and a second transparent optical layer (26)disposed between said 15first transparent optical layer(19b) and said second epitaxial layered structure(20) fig. 38.  
Regarding claim 10, Cha et al discloses  wherein said electrically conductive structure (45a) is immediately adjacent to said light conversion 20layer(19a) and penetrates said bonding unit (17)  fig. 38.  
Regarding claim 16, Cha et al discloses  wherein said upper surface of said first epitaxial layered structure(10)  is not smaller in size than a projection of an outline of said light conversion layer(19b) on said first epitaxial layered structure(10) fig. 38.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US Pub no. 2017/0288093 A1).
Regarding claim 3, Cha et al discloses all the claim limitations of claim 1 further teaches wherein said light conversion layer has a thickness [0164] but fails to teach ranging from 0.5 µm to 100 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness ranging from 0.5 µm to 100 µm through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In Re  Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Allowable Subject Matter
Claims 2, 5, 6, 8, 11-15,17, 18 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813